   Case 4:20-cv-00168-RSB-CLR Document 5 Filed 09/01/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 WATSON DIXON, JR.,

               Plaintiff,                                CIVIL ACTION NO.: 4:20-cv-168

        v.

 SCHNEIDER INTERNATIONAL
 TRUCKING COMPANY,

               Defendant.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's December 17, 2020, Report and Recommendation, (doc. 4), to which plaintiff has not filed

an objection. Plaintiff has failed to comply with the Court’s Order requiring that he pay the

required filing fee. (See doc. 4 at 1.) The Court ADOPTS the Report and Recommendation as

its opinion. For the reasons discussed by the Magistrate Judge, the Complaint is DISMISSED.

The Clerk of Court is DIRECTED to close this case.

       SO ORDERED, this 1st day of September, 2021.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
